116 N.H. 583 (1976)
STATE OF NEW HAMPSHIRE
v.
STEPHEN G. SANNE.
No. 7420.
Supreme Court of New Hampshire.
September 30, 1976.
*584 David H. Souter, attorney general, and Richard B. McNamara, attorney, by brief, for the State.
Stephen G. Sanne, pro se, by brief.

MEMORANDUM OPINION
In this case the defendant appeals his conviction in the superior court on October 31, 1975 (RSA 159:4 (Supp. 1975)) for carrying two loaded pistols without a license to do so. The sole issue he raises before us is whether the statute violates the second amendment to the Federal Constitution.
Transferred by Perkins, J.
The second amendment to the Federal Constitution reads as follows: "A well regulated militia, being necessary to the security of a free state, the right of the people to keep and bear arms, shall not be infringed." New Hampshire has no constitutional provision granting a right to bear arms. See N.H. CONST. pt. I, art. 24. Pertinent provisions of RSA 159:4 (Supp. 1975) provide that "No person shall carry a loaded pistol or revolver ... without a license therefor as hereinafter provided." The relevant provisions of RSA 159:6 (Supp. 1975) state that a nonresident (which the defendant was at the time) may procure a license from the "director of state police, or some person designated by him, upon application ... if it appears that the applicant has ... any proper purpose ...." There follow procedural provisions not involved here.
It is too well established to require elaboration that a State statute reasonably regulating the right to bear arms does not violate the second amendment to the United States Constitution which is not a grant of a right, but "a limitation only upon the power of Congress and the National Government ...." Presser v. Illinois, 116 U.S. 252, 265 (1886); see United States v. Miller, 307 U.S. 174, 178 (1939); United States v. Johnson, 497 F.2d 548, 550 (4th Cir. 1974); Commonwealth v. Davis, 343 N.E.2d 847, 850 (Mass. 1976).
Exceptions overruled.
GRIMES, J., did not sit.